Citation Nr: 0402813	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  92-03 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, to include as due to exposure to radiation.

2.  Entitlement to service connection for a left leg and 
ankle disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran had active duty from February 1951 to May 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  

This case was previously before the Board in March 1993, and 
was remanded for further development.  In May 1995, the Board 
informed the veteran that a former employee who may have 
tampered with his claims folder had handled his appeal.  The 
veteran reviewed the claims folder and stated that it 
appeared complete.

Due to a change in the regulations pertaining to claims based 
on radiogenic diseases, the Board remanded the matter to the 
RO in 1996 and 1999. 

In May 2003, the veteran testified at a hearing conducted by 
the undersigned Veterans Law Judge at the RO.  

For the reasons stated below, this appeal is REMANDED to the 
RO via the Veterans Benefits Administration Appeals 
Management Center (VBA AMC), in Washington, DC.  VA will 
notify you if further action is required on your part. 


REMAND

At the time of the August 1996 Board remand, the provisions 
of 38 C.F.R. § 3.311 had been changed to state that if a 
claim is based on a disease other than those listed in 38 
C.F.R. § 3.311(b)(2) or 38 C.F.R. § 3.311(b)(3), the VA 
should nevertheless consider the claim under the provisions 
of 38 C.F.R. § 3.311(c), provided that the veteran has cited 
or submitted competent scientific or medical evidence that 
the claimed condition is a radiogenic disease.

In a January 1991 letter, Schuyler K. Geller, M.D. stated 
that there was a distinct possibility that the doses of 
radiation received by the veteran were sufficient to 
accelerate the degenerative process in his knees.  Therefore, 
it has been concluded that Dr. Geller had in essence opined 
that arthritis is a "radiogenic disease" pursuant to 38 
C.F.R. § 3.311(b)(2), and that the veteran's arthritis was 
due to radiation exposure in service.  In view of this 
opinion, the Board requested further development as mandated 
by 38 C.F.R. § 3.311(b) and (c).

Pursuant to the Board's 1999 remand, a dose reconstruction 
was obtained from the Defense Threat Reduction Agency (DTRA) 
in October 2002 and an opinion from the Chief Public Health 
and Environmental Hazards Officer was received in February 
2003.  The physician reported that damage to joints other 
than neoplastic transformation, if caused by radiation, is an 
example of a deterministic effect.  The physician, citing 
medical studies, went on to state that deterministic changes 
are generally considered to have a threshold and that the 
probability of causing harm in most healthy individuals at 
doses less than 10 rem as a result of deterministic effects 
is close to zero.  

On May 8, 2003, the National Research Council (NRC) published 
a report that found the methods used by the DTRA to calculate 
reconstructed dose estimates required under 38 C.F.R. § 3.311 
are generally valid for estimating average dose exposure, but 
stated that the methodology used to calculate upper-bound 
doses for both external and inhaled exposures often 
underestimated exposure and was highly uncertain.  

Given the NRC report and the medical opinion regarding 
thresholds for deterministic effects, the Board finds that 
the case should be remanded to secure a new estimate from 
DTRA and a medical opinion.  The Board also notes that a 
medical opinion is necessary given the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Under the VCAA, a veteran is entitled 
to a complete VA medical examination that includes an opinion 
whether there is a nexus between the claimed disorder and 
service based on all possible evidence.  

As the veteran is claiming a left leg disability to include 
the left ankle and arthritis of the left knee was due to 
service to include radiation exposure, the issues of service 
connection for left leg and ankle disability are inextricably 
intertwined with the issue of service connection for 
arthritis due to radiation exposure.  As a decision on that 
issue may affect his left leg claim, the Board will defer 
action until completion of the REMAND.

In light of the foregoing, the case is REMANDED to the VBA 
AMC for the following actions:

1.  The VBA AMC should request that the 
DTRA provide a new radiation dose 
estimate for the veteran.  

2.  After obtaining the revised dose 
estimate, the VBA AMC should refer the 
claim for service connection for multiple 
joint arthritis (and any other claim on 
appeal for which there is competent 
scientific or medical evidence that it is 
radiogenic) to VA's Undersecretary for 
Benefits for an opinion in accordance 
with 38 C.F.R. § 3.311(c) (2003).

3.  Following completion of the 
foregoing, the VBA AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, then 
appropriate corrective action is to be 
taken.  

4.  Thereafter, the VBA AMC should review 
the veteran's claim of entitlement to 
service connection for a left leg and 
ankle disability and multiple joint 
arthritis, including as due to radiation 
exposure.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




